Mr. Justice WalKEB delivered the opinion of the Court. It is insisted that this judgment should be reversed, because the court below admitted improper evidence. It was what Mrs. Buchanan said at the time the horses were brought to the stable of her husband, and the word sent to the sheriff of Henry county, that was objected to, as improper evidence. The opinion of the witness, expressed to her husband, in the absence of the prisoner, that the horses were stolen, was clearly incompetent evidence. And of the same character was the message sent the sheriff, that they had arrested accused, who had stolen the horses. This was no part of the res gestae. It was wholly disconnected with anything done by the prisoner, and he was not in the least responsible for it. But the question arises, whether this evidence could, in any event, operate to the prejudice of the prisoner. If so, the judgment must be reversed. The object of instituting courts is to dispense justice, and prevent wrong. And where justice has been fully and properly dispensed in a case, the object of the law has been attained. It therefore follows, that if the great object of a trial has been had, and slight departures from forms have occurred, it is not a sufficient reason for setting aside the proceedings, and for pursuing again all of the forms of a new trial to arrive at the same result. If then, this evidence could not have prej udiced the rights of the accused, there is nothing of which he can rightfully complain, and hence the judgment should not be disturbed. When considered in connection with all the evidence in the case, it seems to be entirely immaterial, and could not have changed the result of the verdict. It seems only to have been incidentally stated by the witnesses, and explanatory of other acts that had been done by them, and not called for or relied upon by the prosecution. It could not have misled the jury, and consequently was not prejudicial to the rights of the accused. Upon the whole evidence of the case, it is urged that the jury were not warranted in their finding. The theft of the horses by some one is clearly proved. Of this there seems to be no doubt. And, as evidence of the guilt of the accused, he is found a few days afterwards in the possession of the horses. It is proved that he took one of them to the stable of the witness, and left it to be kept, and also pledged it for money to pay the railroad freight on the others. When he pledged this horse, he said nothing about its belonging to another person. He acted with it in all respects as though it was his own. Nor did he say anything to the’ stable-keeper about it or the others belonging to Hefflin, at that or the subsequent interview. Neither of them pretended that Hefflin was the owner. All that is relied upon to prove that fact, was Hefflin’s directions to the stable-keeper and to accused to feed and take good care of the horses, when the others were afterwards brought to the stable, and also the declarations of , the prisoner at the time he was arrested. These directions of Hefflin in reference to the care of the horses, and the prisoner’s declarations to the officer who arrested him, that the horses belonged to Heffiin, and that he was only taking care of the horses for Heffiin, were all properly before the jury for their consideration. ■ They were evidence, and the jury no doubt gave them their full weight, when considered in connection with the other circumstances in the case. He, throughout, acted as the owner of the horses. He pledged one to obtain money to pay freight on the others. He made all of the arrangements with the keeper of the stable, and brought them all and placed them in his custody. And Heffiin said nothing to indicate that he claimed any interest in the property. These facts clearly prove that accused was the principal in the transaction, the active man, and not that he was acting for another. In view of all this evidence, we are unable to see how the jury could have arrived at a different conclusion than they did, and the judgment of the court below must be affirmed. Judgment affirmed.